EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Elena McFarland on June 4, 2021.
Claims 1, 3, 8-10, and 15-16 of the application have been amended as follows:
a.  In the fifth line of claim 1, immediately after the word “acquires”, please insert -- location--.
b.  In the fifteenth line of claim 1, please replace the word “house” with --home--.
c.  In the twenty-fourth line of claim 1, immediately after the word “determining”, please insert -- the--.
d.  In the third line of claim 3, please replace the word “computing” with --computer--.
e.  In the fourth line of claim 8, immediately after the word “on”, please insert -- first--.
f.  In the fourth line of claim 8, please replace the last occurrence of the word “a” with --the--.
g.  In the fourth line of claim 8, please remove the second occurrence of the word “information”.
h.  In the fifth line of claim 8, immediately before the word “information”, please insert --first --.

j.  In the eleventh line of claim 8, immediately before the word “information”, please insert --second --.
k.  In the twelfth line of claim 8, immediately before the word “information”, please insert --second --.
l.  In the seventeenth line of claim 8, please replace the word “when” with --in response to the location of the unattended home associated with--.
m.  In the seventeenth line of claim 8, immediately before the word “information”, please insert --second --.
n.  In the seventeenth line of claim 8, please replace the word “corresponds” with --corresponding--.
o.  In the seventeenth line of claim 8, please replace the word “from” with --for--.
p.  In the twenty-first line of claim 8, please replace the first occurrence of the word “the” with --a--.
q.  In the twenty-first line of claim 8, please replace the second occurrence of the word “the” with --an--.
r.  In the third line of claim 9, please replace the word “locked” with --lock--.
s.  In the first line of claim 10, immediately after the word “receiving”, please insert a comma (,).
t.  In the second line of claim 10, please replace the first occurrence of the word “the” with --a--.
u.  In the second line of claim 10, immediately after the word “device”, please insert --, the--.

w.  In the fourth line of claim 15, please replace the word “the” with --a--.
x.  In the fifth line of claim 15, immediately after the word “by”, please insert -- the--.
y.  In the sixth line of claim 15, immediately after the word “on”, please insert -- first--.
z.  In the sixth line of claim 15, please remove the second occurrence of the word “information”.
aa.  In the seventh line of claim 15, immediately before the word “information”, please insert --first --.
bb.  In the eleventh line of claim 15, please replace the word “of” with --for--.
cc.  In the thirteenth line of claim 15, immediately before the word “information”, please insert --second --.
dd.  In the fourteenth line of claim 15, immediately before the word “information”, please insert --second --.
ee.  In the nineteenth line of claim 15, immediately after the word “when”, please insert -- the location of the unattended home associated with--.
ff.  In the nineteenth line of claim 15, immediately before the word “information”, please insert --second --.
gg.  In the twentieth line of claim 15, please replace the word “from” with --for--.
hh.  In the twenty-third line of claim 15, please replace the second occurrence of the word “the” with --a--.

jj.  In the third line of claim 16, please replace the word “locked” with --lock--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The closest prior art of record is Nielsen, US 20020180582 A1, and Adshead, Antony, “Code secures online sales deliveries,” Computer Weekly, Reed Business Information Ltd., 4, April 19, 2001.
Nielsen discloses a smart lock for home delivery, which may be unlocked via an access code from a carrier mobile device.
Adshead discloses a smart lock for home delivery, in which a carrier may access the home by inputting an access code.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations of the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date(s) to combine prior art disclosures to result in the particular combination of elements/limitations of the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 8
Computer Weekly, Reed Business Information Ltd., 4, April 19, 2001.
Nielsen discloses a smart lock for home delivery, which may be unlocked via an access code from a carrier mobile device.
Adshead discloses a smart lock for home delivery, in which a carrier may access the home by inputting an access code.
As per Claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations of the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date(s) to combine prior art disclosures to result in the particular combination of elements/limitations of the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 15
The closest prior art of record is Nielsen, US 20020180582 A1, and Adshead, Antony, “Code secures online sales deliveries,” Computer Weekly, Reed Business Information Ltd., 4, April 19, 2001.
Nielsen discloses a smart lock for home delivery, which may be unlocked via an access code from a carrier mobile device.
Adshead discloses a smart lock for home delivery, in which a carrier may access the home by inputting an access code.
particular combination of elements/limitations of the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date(s) to combine prior art disclosures to result in the particular combination of elements/limitations of the claim, including the particular configuration, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628